NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 07a0144n.06
                           Filed: February 21, 2007

                                            No. 06-5526

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


EVA FULKS,                                                )
                                                          )       ON APPEAL FROM THE
       Plaintiff-Appellant,                               )       UNITED STATES DISTRICT
                                                          )       COURT FOR THE EASTERN
v.                                                        )       DISTRICT OF KENTUCKY
                                                          )
JO ANNE B. BARNHART, COMMISSIONER OF                      )            MEMORANDUM
SOCIAL SECURITY,                                          )              OPINION
                                                          )
       Defendant-Appellee.                                )




BEFORE: NORRIS, COLE, and CLAY, Circuit Judges.

               PER CURIAM. Claimant Eva Fulks was born with a heart defect and has received

Supplemental Security Income benefits for most of her life. In 2002, however, the Commissioner

deemed her no longer disabled because her medical impairments had improved to the extent that her

residual functional capacity allowed her to perform gainful activity. The district court affirmed the

Commissioner’s decision. Because her benefits have since been reinstated, this appeal concerns only

the two-year period during which she did not receive them.

       Claimant contends that the Commissioner’s failure to provide a complete administrative

record dating back to the 1970s, when she was first deemed to be eligible for benefits, denied her

an opportunity for meaningful review. When the cessation of benefits is at issue, the central question

is whether the claimant’s medical impairments have improved to the point where she is able to
No. 06-5526
Fulks v. Commissioner

perform substantial gainful activity. 42 U.S.C. § 423(f). However, improvement is measured not

from the initial award of benefits but from “the most recent favorable decision that you were disabled

or continued to be disabled.” 20 C.F.R. § 416.994(b)(1)(i). In this case, the last favorable decision

prior to termination occurred in 1992. Hence, as the district court recognized, review of medical

records dating back to the 1970s was not necessary to the analysis.

       With this time frame in mind, we have reviewed the extensive medical record and the

decision of the administrative law judge, which was summarily affirmed by the Appeals Council.

We find substantial evidence to support the conclusion that, at the time of the decision below,

claimant’s condition had improved to the extent that she could perform unskilled, light work. See

generally Longworth v. Comm’r, 402 F.3d 591, 595 (6th Cir. 2005) (Commissioner’s decision must

be affirmed unless she has applied the incorrect legal standard or has made factual findings that are

unsupported by substantial evidence). For her part, claimant herself points to nothing in the

administrative law judge’s decision that represents an incorrect legal standard or an insufficiently

supported factual finding.

       The Commissioner’s decision is affirmed based upon the reasoning contained in the decision

of the administrative law judge dated April 7, 2004.




                                                -2-